DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Un-der 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/30/2021 has been entered.

EXAMINER'S AMENDMENT
3.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:
Cancel claims 11-13.
Remarks:
4.    This application is in condition for allowance except for the presence of claims 11-13 directed to Group ll's invention which was non-elected without traverse. Accordingly, claims 11-13 been cancelled.

  Allowable Subject Matter

5.    Claims 1-6, 9 are allowed.
Reasons for Allowance
6.    The following is an examiner's statement of reasons for allowance:
7.    Regarding claims 1-6, 9, the prior art failed to disclose or reasonably suggest a second gate electrode formed on the second gate insulating film, wherein electrical properties of the oxide semiconductor transistor are controlled by adjusting a pH of a solution for forming the second gate insulating film comprising yttrium oxide (Y203) with a water (H20)-based solvent, to reduce a damage to the oxide semiconductor film, the first gate electrode, the source electrode and the drain electrode and by adjusting an offset, which is a non-overlap region, present between the source electrode and the second gate electrode and an offset, which is a non-overlap region, present between the drain electrode and the second gate electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899